DETAILED ACTION
Claims 1, 10, and 16 are amended. Claims 5, 14, 19, and 21-23 are cancelled. Claims 24-26 are new. Claims 1-4, 6-13, 15-18, 20, and 24-26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9-13, 16-18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski et al. (US 2018/0260101 A1; hereinafter Przybylski) in view of Chen et al. (US 2015/0113462 A1; hereinafter Chen).

With respect to claim 1, Przybylski teaches: A method in a Building Management System (BMS) (see e.g. Przybylski, paragraph 237: performing building management of building systems that can enable efficient and robust development of algorithms for controlling the building systems”; and Fig. 11, 12A-B), the method comprising: 
presenting a user interface to a user on a user device (see e.g. Przybylski, paragraph 442: “interface 1100 of the model designer 752 is shown for connecting elements of a selected model. A user can interact with interface 1100 of the model designer 752 via a laptop computer, a desktop computer, a tablet computer, and/or any other computing device or terminal”; and Fig. 11); 
presenting, on the user interface (see e.g. Przybylski, Fig. 11), a first object (see e.g. Przybylski, paragraph 443: “Utility elements 1102 and 1108 represent a water utility and an electric utility”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 112: “building elements each indicate at least one of a utility that generates a resource, the resource, and a sub-plant that consumes the resource and generates another resource”); 
presenting, on the user interface (see e.g. Przybylski, Fig. 11), a second object (see e.g. Przybylski, paragraph 454: “an output of a first building element… the electric utility resource output”; and paragraph 443: “Elements 1104 represents a water balancer that can distribute water throughout a building. Element 1110 represents electricity that the building and/or the components of the model of interface 1100 can consume”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 443: “Elements 1104 represents a water balancer that can distribute water throughout a building. Element 1110 represents electricity that the building and/or the components of the model of interface 1100 can consume”), the second object identified based on data from the BMS (see e.g. Przybylski, paragraph 452: “The building element palette may include building elements defined by the context 704 via the entities 804”; and paragraph 449: “the context 704 can include entities 804 and attributes 806. The entities 804 can be specific building elements (e.g., a resource (e.g., hot water, cold water, electricity, etc.), a subplant (e.g., a chiller), a utility (e.g., an electric utility, a water utility), etc.) that have specific attributes 806”) indicating the second object (see e.g. Przybylski, paragraph 454: “resource output”; and Fig. 11: “Water Balancer 1104”, “Electricity 1110”) is affected by the first object (see e.g. Przybylski, paragraph 384: “provide input and output property usages from their context 704”; paragraph 444: “connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “identify whether, based on the context 704, a particular connection is allowed”; and Fig. 11), the first object presented on a first side of the second object on the user interface (see e.g. Przybylski, paragraph 444: “user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”; and Fig. 11: “Water 1102”, “WaterBalancer 1104”, “Grid 1108”, “Electricity 1110”); 
presenting, on the user interface, a connector (see e.g. Przybylski, paragraph 444: “graphic wires”) between the first object and the second object (see e.g. Przybylski, paragraph 444: “The user can connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”; and Fig. 11), the connector identified based on data from the BMS (see e.g. Przybylski, paragraph 454: “identify whether, based on the context 704, a particular connection is allowed”) indicating a logical relationship between the first object and the second object (see e.g. Przybylski, paragraph 444: “The user can connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”; and Fig. 11), wherein the connector comprises a visual indication (see e.g. Przybylski, paragraph 444: “wires may be color coded based on element. For example, a wire may be yellow indicating electricity. In a similar manner, a wire can be colored blue to signify water”)
receiving, via the user interface, an input from the user, the input comprising a selection of the second object (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas. In this regard, a user can interface with a display screen or input device of the user device to select a building element of the building element palette and place the building element onto the canvas”; paragraph 454: “receive a connection between an output of a first building element and an input of a second building element”; and Fig. 11); and 
presenting, on the user interface (see e.g. Przybylski, Fig. 11) in response to the input from the user (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas. In this regard, a user can interface with a display screen or input device of the user device to select a building element of the building element palette and place the building element onto the canvas”; and paragraph 454: “receive a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”), a third object (see e.g. Przybylski, paragraph 454: “an input of a second building element… If the subplant is a battery, the input of the battery subplant can be connected to the electric utility resource output. However, if the subplant is a chiller, the water input of the chiller cannot be connected to the electric resource of the utility”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 444: “resources flow and inputs… of plants”; paragraph 454: “input of a second building element… the input of the battery subplant”), the third object affected by the second object (see e.g. Przybylski, paragraph 454: “a connection between an output of a first building element and an input of a second building element… If the subplant is a battery, the input of the battery subplant can be connected to the electric utility resource output”) and presented on a second side of the second object (see e.g. Przybylski, paragraph 444: “a user can drag and drop elements and subplants from palette 1118 onto grid 1120”; and Fig. 11).
	Even though Przybylski discloses connectors (i.e. graphical wires) indicating input/output relationships between the objects with visual indications (e.g. colors) for particular elements (see e.g. Przybylski, paragraphs 444, 454; Fig. 11), does not explicitly disclose visual indications for the “logical relationships”.
	However, Chen teaches:
	of the logical relationship (see e.g. Chen, paragraph 23: “the schematic graphical user interface) can represent the logical relationship among devices of the building”)
Przybylski and Chen are analogous art because they are in the same field of endeavor: presenting graphical user interface (GUI) objects to users regarding building management information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Przybylski with the teachings of Chen. The motivation/suggestion would be to improve the administrative capabilities given to the users and the user-friendliness of the overall system by displaying a more informative GUI objects (see e.g. Chen, paragraph 23) for the users.

With respect to claim 2, Przybylski as modified teaches: The method of claim 1, further comprising presenting, on the user interface, a fourth object (see e.g. Przybylski, Fig. 11: “1106”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 443: “Element 1106 can represent a plant, for example, a chiller tower economizer, a steam chiller tower, a ground loop subplant, a steam chiller subplant, and/or any other plant or combination of plants”), the first object affected by the fourth object (see e.g. Przybylski, paragraph 443: “The plant element 1106 is shown to consume water, from element 1104, an electricity, element 1110”), the fourth object presented on a second side of the first object opposite the first side of the second object (see e.g. Przybylski, paragraph 444: “user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”; and Fig. 11).
Przybylski does not explicitly disclose the positioning of the elements on the grid 1120, such as positioning an object on a second side of another object opposite the first side of a third object.
However, Przybylski does disclose the users can position the elements on the grid 1120 as they prefer (see e.g. Przybylski, paragraph 444: “a user can drag and drop elements and subplants from palette 1118 onto grid 1120. The user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Przybylski in order to position the elements on the grid 1110 opposite from each other in view of the disclosure provided in at least paragraph 444. The motivation/suggestion would be a design choice.

With respect to claim 3, Przybylski as modified teaches: The method of claim 2, wherein the input from the user comprises a first input (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas”; and paragraph 445: “Each of the resources of the resource palette 1116 may indicate a particular element that can be consumed or produced by a plant”), the method further comprising: 
receiving, via the user interface, a second input from the user, the second input comprising a selection of the fourth object (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas. In this regard, a user can interface with a display screen or input device of the user device to select a building element of the building element palette and place the building element onto the canvas”; and paragraph 445: “Each of the subplants of subplant palette 1114 may indicate various inputs and outputs of the plant”); and 
presenting, on the user interface, a fifth object (see e.g. Przybylski, Fig. 11: “Chilled Water 1112”) used to control equipment of the BMS (see e.g. Przybylski, paragraph 445: “Each of the resources of the resource palette 1116 may indicate a particular element that can be consumed or produced by a plant”), the fourth object affected by the fifth object (see e.g. Przybylski, paragraph 443: “The plant element 1106 is shown… to product chilled water, element 1112”), the fifth object presented on a second side of the fourth object opposite the second side of the first object (see e.g. Przybylski, Fig. 11: “Water 1102”, “Grid 1108”, and “Chilled Water 1112”; and paragraph 444: “user can position, rotate, and otherwise manipulate the location and orientation of the elements on grid 1120”).

With respect to claim 4, Przybylski as modified teaches: The method of claim 2, further comprising removing, from the user interface, the fourth object responsive to the input from the user (see e.g. Przybylski, paragraph 486: “application designer using SVGs and special model editing widgets that enable automatically adding and removing various entities from the model”; and paragraph 485).

With respect to claim 6, Przybylski as modified teaches: The method of claim 1, wherein the connector is interactive and allows the user to view a priority associated with the logical relationship between the first object and the second object (see e.g. Przybylski, paragraph 444: “The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”; and Fig. 11).

With respect to claim 7, Przybylski as modified teaches: The method of claim 1, wherein a value or state associated with the first object is equal to a value or state associated with the second object (see e.g. Przybylski, paragraph 454: “only if the context 704 allows the connection. In this regard, the model designer 751 can identify whether, based on the context 704, a particular connection is allowed or not… connection rules from the context 704”), the method further comprising: 
presenting, on the user interface, a visual indication that accentuates the connector (see e.g. Przybylski, paragraph 444: “The wires may be color coded based on element. For example, a wire may be yellow indicating electricity. In a similar manner, a wire can be colored blue to signify water. Blue lines may signify cold water while red lines may signify hot water. Further, a wire could be colored grey to signify steam, etc.”).

With respect to claim 9, Przybylski as modified teaches: The method of claim 1, further comprising presenting, on the user interface, an object address associated with the first object (see e.g. Przybylski, paragraph 446: “elements on the grid 1120”; and Fig. 11: “1120”), the object address selectable by the user to navigate to a settings page associated with the first object (see e.g. Przybylski, paragraph 446: “Window 1202 may appear in interface 1100 in response to a user interacting with (e.g., clicking, tapping, etc.) one of the elements on the grid 1120. The window 1202 may allow the user to enter, adjust, select, or update various attributes of the selected element”; and Fig. 12A).

With respect to claims 10-13: Claims 10-13 are directed to a BMS system comprising one or more processors and one or more computer-readable storage media configured to implement operations corresponding to the method disclosed in claims 1-4, respectively; please see the rejections directed to claims 1-4 above which also cover the limitations recited in claims 10-13. Note that, Przybylski also discloses a BMS system comprising a processor and a machine-readable media (see e.g. paragraph 606) configured to implement the method disclosed in claims 1-4.

With respect to claims 16-18: Claims 16-18 are directed to a device in a BMS system comprising one or more circuits configured to implement operations corresponding to the method disclosed in claims 1-3, respectively; please see the rejections directed to claims 1-3 above which also cover the limitations recited in claims 16-18. Note that, Przybylski also discloses device within a BMS system comprising circuitry (see e.g. paragraph 606; Fig. 4) configured to implement the method disclosed in claims 1-3.

With respect to claim 25, Przybylski as modified teaches: The method of claim 9, wherein the input from the user comprises a first input (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas. In this regard, a user can interface with a display screen or input device of the user device to select a building element of the building element palette and place the building element onto the canvas”; and Fig. 11), the method further comprising: 
receiving, via the user interface, a third input from the user (see e.g. Przybylski, paragraph 446: “Referring more particularly to FIG. 12A, interface 1100 is shown for editing attributes of one of the elements of the grid 1120. Window 1202 may appear in interface 1100 in response to a user interacting with (e.g., clicking, tapping, etc.) one of the elements on the grid 1120. The window 1202 may allow the user to enter, adjust, select, or update various attributes of the selected element”; and Fig. 12A), the third input indicating a modification to a setting of the first object (see e.g. Przybylski, paragraph 446: “window 1202 may allow the user to enter, adjust, select, or update various attributes of the selected element. In FIG. 12A, the selected element is a chiller subplant (e.g., the subplant element 1106). The user can select or adjust the total storage draw, a total storage level estimate, a total storage draw, a total storage level, a distribution usage, and/or other attributes of the subplant element 1106. Further, an out of service range of dates can be set for the subplant element 1106 via window 1202”; and Fig. 12A); and 
operating the equipment of the BMS according to the modification of the setting of the first object (see e.g. Przybylski, paragraph 446: “enter, adjust, select, or update various attributes of the selected element. In FIG. 12A, the selected element is a chiller subplant (e.g., the subplant element 1106). The user can select or adjust the total storage draw, a total storage level estimate, a total storage draw, a total storage level, a distribution usage, and/or other attributes of the subplant element 1106. Further, an out of service range of dates can be set for the subplant element 1106 via window 1202”).

With respect to claim 26, Przybylski as modified teaches: The method of claim 1, wherein the third object is automatically identified based on data from the BMS indicating the third object is affected by the second object (see e.g. Przybylski, paragraph 384: “provide input and output property usages from their context 704”; paragraph 444: “connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; paragraph 454: “identify whether, based on the context 704, a particular connection is allowed… If the subplant is a battery, the input of the battery subplant can be connected to the electric utility resource output. However, if the subplant is a chiller, the water input of the chiller cannot be connected to the electric resource of the utility”; and Fig. 11).

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski in view of Chen as applied to claims 1, 10, and 16 above, and further in view of Mateescu et al. (US 2006/0236254 A1; hereinafter Mateescu).

With respect to claim 8, Przybylski as modified teaches: The method of claim 1, wherein the third object comprises an unbound object that is no longer valid within the BMS (see e.g. Przybylski, paragraph 288: “Automated measurement and validation (AM&V) layer 412 can be configured to verify that control strategies commanded by integrated control layer 418 or demand response layer 414 are working properly (e.g., using data aggregated by AM&V layer 412, integrated control layer 418, building subsystem integration layer 420, FDD layer 416, or otherwise)… AM&V layer 412 can compare a model-predicted output with an actual output from building subsystems 428 to determine an accuracy of the model”; and paragraph : “”), the method further comprising: 
Przybylski does not but Mateescu teaches:
presenting, on the user interface, a visual indication that alerts the user of the unbound object (see e.g. Mateescu, paragraph 125: “ExitCodeChanged whereby the workflow developer (user of the tool 116) checks to see if an exit point has been added /removed, then editor view is updated to reflect this visually”; and Fig. 7).
Przybylski and Mateescu are analogous art because they are in the same field of endeavor: providing a user interface for software model development. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Przybylski with the teachings of Mateescu. The motivation/suggestion would be to improve the administrative capabilities provided to the model developers.

With respect to claim 15: Claim 15 is directed to a BMS system implementing active steps corresponding to the method disclosed in claim 8; please see the rejection directed to claim 8 above which also covers the limitations recited in claim 15.

With respect to claim 20: Claim 20 is directed to a device implementing active steps corresponding to the method disclosed in claim 8; please see the rejection directed to claim 8 above which also covers the limitations recited in claim 20.

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Przybylski in view of Chen as applied to claim 1 above, and further in view of Piaskowski et al. (US 2018/0341234 A1; hereinafter Piaskowski).

With respect to claim 24, Przybylski as modified teaches: The method of claim 1, wherein the first object comprises 
Przybylski does not but Piaskowski teaches:
a current condition and current status based on data from the BMS (see e.g. Piaskowski, paragraph 68: “User interface 500 further illustrates various components (e.g., equipment, setpoints, etc.)… Status 512 and value 514 are example values of current conditions that the hot water system may be responsible for maintaining or monitoring”; paragraph 26; and Fig. 5).
Przybylski and Piaskowski are analogous art because they are in the same field of endeavor: providing a user interface for building management systems. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Przybylski with the teachings of Piaskowski.  Note that, Przybylski already discloses displaying element specific information (see e.g. Przybylski, paragraph 455; Fig. 12) and tracking current data associated with the real-time system (see e.g. Przybylski, paragraph 317). Therefore, the motivation/suggestion for modifying Przybylski with the teachings of Piaskowski would be to improve the administrative capabilities provided to the user by displaying current data of the system in association with the element specific information (i.e. current status and condition of the elements) as described by Piaskowski.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding Applicant’s arguments with respect to “The cited references fail to teach "presenting...a first object used to control equipment of the BMS," and "presenting... a second object used to control equipment of the BMS," as recited in amended Claim 1” (Remarks, page 10), note that Przybylski specifically discloses the elements (i.e. “objects”) presented on the user interface 1100 (see Przybylski, Fig. 11) as being utilities and resources for the building that control water distribution, electricity, etc. for the building (see e.g. Przybylski, paragraph 112: “building elements each indicate at least one of a utility that generates a resource, the resource, and a sub-plant that consumes the resource and generates another resource”; and paragraph 443: “Elements 1104 represents a water balancer that can distribute water throughout a building. Element 1110 represents electricity that the building and/or the components of the model of interface 1100 can consume”). 
For example, element 1104 controls water distribution throughout the building, and element 1110 controls electrical distribution to the building and/or components of the building.
	Consequently, Przybylski teaches the limitations “a first object used to control equipment of the BMS” and “a second object used to control equipment of the BMS” as recited in claim 1 and the similar limitations recited in claims 10 and 16. For more details, please see the corresponding rejections above.

(2)	Regarding Applicant’s arguments with respect to “The cited references fail to teach "the second object identified based on data from the BMS indicating the second object is affected by the first object," and "the connector identified based on data from the BMS indicating a logical relationship between the first object and the second object," as recited in Claim 1” (Remarks, pages 10-11), note that Przybylski discloses the context 704 identifying the input/output relationships between the elements/objects and the allowed wire connections between these elements objects, wherein the context 704 is the context of the building management system (see e.g. Przybylski, paragraph 238: “context can be metadata describing a particular building and building equipment for the building”; paragraph 384: “provide input and output property usages from their context 704”; paragraph 444: “connect the various elements via graphic wires. The wires may indicate which resources flow and inputs and outputs of plants”; and paragraph 454: “identify whether, based on the context 704, a particular connection is allowed”).
	That is, the elements and the relationships between these elements shown on Fig. 11 are identified based on the data from the context of the BMS (i.e. context data from the BMS) indicating which elements are affected by each other.
	Consequently, Przybylski teaches the limitation “the second object identified based on data from the BMS” and “the connector identified based on data from the BMS” as recited in claim 1 and the similar limitations recited in claims 10 and 16. For more details, please see the corresponding rejections above.

(3)	Regarding Applicant’s arguments with respect to “The cited prior art fails to teach "presenting, on the user interface in response to the input from the user, a third object used to control equipment of the BMS," as recited in Claim 1" as recited in Claim 1” (Remarks, pages 11-12), note that the objects that can be presented on the grid 1120 to establish connections with other objects on the grid 1120 are based on the user’s placement of the other objects onto the grid 1120 (i.e. responsive to the user’s initial input to place the other objects onto the grid) in view of the context (see e.g. Przybylski, paragraph 453: “receive user placements of the building elements of the building element palette onto the canvas. In this regard, a user can interface with a display screen or input device of the user device to select a building element of the building element palette and place the building element onto the canvas”; and paragraph 454: “receive a connection between an output of a first building element and an input of a second building element only if the context 704 allows the connection”).
	For example, when the user selects a battery object (i.e. the user’s initial input), then the input for the battery object can be connected to an electric utility resource output object (i.e. a third object) but if the user’s input is for selecting a chiller, then the chiller object cannot be connected to the electric utility resource output object (see e.g. Przybylski, paragraph 454: “an input of a second building element… If the subplant is a battery, the input of the battery subplant can be connected to the electric utility resource output. However, if the subplant is a chiller, the water input of the chiller cannot be connected to the electric resource of the utility”).
	That is, the objects that are allowed to connect to the other objects on the grid are responsive to the user’s initial input to place those other objects on the grid.
	Consequently, Przybylski teaches the limitation “presenting, on the user interface in response to the input from the user, a third object” as recited in claim 1 and the similar limitations recited in claims 10 and 16. For more details, please see the corresponding rejections above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        3